FILED
                           NOT FOR PUBLICATION                              SEP 19 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BOBBY LAYTHEN BINFORD,                           No. 15-35874

              Plaintiff-Appellant,               D.C. No. 4:14-cv-05103-SAB

 v.
                                                 MEMORANDUM*
KENNEY, Medical Director; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Stanley Allen Bastian, District Judge, Presiding

                          Submitted September 13, 2016**

Before:      HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      Bobby Laythen Binford, a Washington state prisoner, appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004). We affirm.

      The district court properly granted summary judgment because Binford

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his Hepatitis C. See id. at 1057-60 (a prison official acts

with deliberate indifference only if he or she knows of and disregards an excessive

risk to the prisoner’s health; negligence and a difference of opinion are insufficient

to establish deliberate indifference).

      The district court did not abuse its discretion by denying Binford’s motion to

compel discovery because the denial of the motion did not result in actual and

substantial prejudice, as the discovery Binford sought would not preclude summary

judgment. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (setting forth

standard of review for denial of motion to compel discovery and explaining that

trial court’s broad discretion to deny discovery will not be disturbed except for

clearest showing that denial resulted in actual and substantial prejudice to the

complaining litigant). Moreover, Binford did not file a motion to continue

summary judgment as required under Federal Rule of Civil Procedure 56(d).

      We do not consider arguments raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                           2                                       15-35874